Citation Nr: 0416748	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
joint disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957; he also had numerous periods of active duty for 
training between October 1968 and December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).  Therefore, to properly develop new and 
material evidence, a review of past deficiencies in evidence 
is imperative.  The Board decision in May 1998 indicates that 
service connection for degenerative joint disease, lumbar 
spine had been denied on previous occasions because the 
evidence failed to show continuity of symptomatology from an 
initial injury in 1975 to disease treated in 1985.  The Board 
also noted that even if the evidence had shown continuity of 
symptomatology, the evidence still failed to establish the 
veteran was on active duty for training or undergoing drill 
duty when the injury occurred.  Amongst other documents, the 
veteran submitted service personnel records received from the 
National Personnel Records in October 2002.  These records do 
not establish that the veteran was performing military duties 
on the date in question, as they do not show actual dates of 
drills; however, the cover letter included with the records, 
indicates that the veteran's pay/finance records would show 
the dates if the veteran received pay.  While the Veterans 
Claims Assistance Act of 2000 (VCAA) does not authorize the 
development of additional evidence until a previously denied 
claim is reopened, under 38 C.F.R. 3.156(c), if the service 
department would be able to provide verification of the 
alleged in-service injury, this would constitute new and 
material evidence in the form of records from the service 
department that would support a "reconsideration" of the 
prior adjudication.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Accordingly, the veteran's pay records should 
be sought to verify his duty on the date of his injury in 
July 1975.

As noted above, review of the record in this matter also 
indicates that medical evidence is needed to establish 
continuity of symptomatology and to establish a connection to 
an event, disease, or injury in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (The resolution of 
issues which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.)  VA determined that under the 
discretionary and explicit authority granted by the VCAA, the 
provisions requiring the VA to provide an examination would 
be applicable to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(iii) (2003).  Since the RO 
has determined that new and material evidence has not been 
submitted, the VA is under no legal obligation to afford the 
veteran an examination at this point.

It should be recognized that the probative value of any 
medical opinion would probably be enhanced by the examiner's 
complete review of the veteran's medical records, including 
his service medical records.  Thus, a medical opinion should 
not be based solely on medical history provided by the 
veteran.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Therefore, review of the 
veteran's service medical records, which show treatment in 
1975 for a back injury and complaints of recurrent back pain 
in June 1978 and July 1980, as well as any interim treatment, 
including radiographic studies from February 1983, should be 
reviewed, if possible, and noted in any medical opinion.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

1.  The RO should take appropriate action 
to obtain the veteran's military pay 
records from July to August 1975 from the 
Commanding Officer, DFAS, Cleveland 
Center, Cleveland, OH 44199.  

2.  After the completion of the above 
actions to the extent feasible, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for degenerative joint 
disease, lumbar spine.  Thereafter, the 
RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



